FRUGÉ, Judge
(dissenting).
I respectfully dissent from the decision •disallowing plaintiff’s claim for unemployment compensation benefits.
The majority has found that plaintiff left his work without “good cause connected with [his] employment.” In my opinion, a worker is justified in leaving his job •when he finds he is unable to earn an adequate living in that line of work and should not be denied unemployment compensation benefits where such justification exists.
Furthermore, I think the evidence presented shows that plaintiff was unsuited to the job of automobile salesman. His employer stated at the hearing that plaintiff lacked the necessary self-confidence which a successful automobile salesman must possess.
As stated in my dissent in Perry v. Brown, La.App., 3 Cir., 162 So.2d 444, the socio-economic nature of the Employment Security Act demands that it be interpreted liberally. The decision of this court is not in keeping with that policy.